      Case: 1:21-cr-00021-SL Doc #: 92 Filed: 09/15/21 1 of 2. PageID #: 746




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA,                    )        CASE NOS. 5:20-cr-253
                                             )                  1:21-cr-21-2
                                             )
                       PLAINTIFF,            )        JUDGE SARA LIOI
                                             )
vs.                                          )
                                             )        ORDER
JUSTIN MICHL,                                )
                                             )
                                             )
                      DEFENDANT.             )

         This matter is before the Court upon Magistrate Judge Carmen E. Henderson's

Report and Recommendation that the Court ACCEPT the plea of guilty of defendant Justin

Michl and enter a finding of guilty against defendant in case no. 5:20-cr-253 (“the 2020

case”) and case no. 1:21-cr-21-2 (“the 2021 case”). (Doc. Nos. 33, 63.)

         The government filed an indictment against defendant in the 2020 case on May 20,

2020. (Doc. No. 9.) The government filed an indictment against defendant in the 2021 case

on January 28, 2021. (Doc. No. 14.) On June 7, 2021, this Court issued orders assigning

these cases to Magistrate Judge Henderson for the purpose of receiving defendant's guilty

plea. (Doc. Nos. 29, 58.)

         On June 10, 2021, a hearing was held in which defendant entered a plea of guilty

to Counts 1 and 2 of the indictment in the 2020 case, in which he was charged, respectively,

with Possession with Intent to Distribute Tetrahydrocannabinols, in violation of 21 U.S.C.

Section 841(a)(1) and (b)(1)(C) and Possession of Firearms in Furtherance of Drug

Trafficking Offenses, in violation of 18 U.S.C. Section 924(c)(1)(A)(i). The defendant
   Case: 1:21-cr-00021-SL Doc #: 92 Filed: 09/15/21 2 of 2. PageID #: 747




also entered a plea of guilty as to Count 2 of the indictment in the 2021 case, in which he

was charged with Possession with Intent to Distribute Marijuana, in violation of 21 U.S.C.

Section 841(a)(1) and (b)(1)(D). Magistrate Judge Henderson received defendant's guilty

plea and issued a Report and Recommendation ("R&R") in both cases recommending that

this Court accept the plea and enter a finding of guilty. (Doc. Nos. 33, 63.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED in

both the 2020 and 2021 cases. Specifically, the Court finds as follows: that the defendant

is competent to enter a plea, that he understands his constitutional rights, that he is aware

of the consequences of entering a plea, and that there is an adequate factual basis for the

plea. The Court further finds that the plea was entered knowingly, intelligently, and

voluntarily. Accordingly, the defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of Counts 1 and 2 of the indictment in

the 2020 case and Count 2 of the indictment in the 2021 case. The sentencing will be held

on September 24, 2021 at 10:00 a.m.

        IT IS SO ORDERED.



 Dated: September 15, 2021
                                                  HONORABLE SARA LIOI
                                                  UNITED STATES DISTRICT JUDGE




                                              2
